Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-17 are allowable. Claims 2 and 18-30, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of species II and method Group II, as set forth in the Office action mailed on December 13, 2021, is hereby withdrawn and claims 2 and 18-30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see previous Office action) discloses a substantially similar glass article, the art does not teach their glass article having all the requirements claimed in combination and one of ordinary skill cannot say that they would be obvious. 
For example, Saunders, while teaching a glass article substantially meeting all the stress profile and depth requirements, fails to teach their glass having a thickness as claimed. Although one may attempt to argue that such a glass thickness is well known in the art, the Examiner points out that it is also well known in the chemical tempering art that thickness of glass during tempering will affect the compressive stress CS, tensile stress CT, DOL, etc. (for example CT=(CS*DOL)/t-2*DOL, etc.) and any alteration in glass thickness of Saunders would in turn alter Saunders’ features. As such, there is nothing therein to conclude that Saunder’s features would all still be present in combination when reducing their thickness to the range claimed nor is there any teaching of how (what ion exchange parameters, etc) to obtain such features with a much smaller thickness than Saunder’s.
Similarly, while Wang ‘486, teaches a glass article with a thickness as claimed and substantially meeting all the stress profile and depth requirements, fails to teach the spike requirements claimed. Although one may attempt to argue that profile spikes are well known in the art, the Examiner points out that it is also well known in the chemical tempering art that including spikes in a stress profile (i.e. by means of a second step ion exchange) will alter the final compressive stress, tensile stress, DOL, etc. and any alteration of Wang’s glass would in turn alter Wang’s taught features. As such, there is nothing therein to conclude that Wang’s features would all still be present in combination when including a spike profile range claimed nor is there any teaching of how to obtain such features all in combination.
Finally, while Wang ‘103 may teach a glass article having substantially all the requirements claimed, they not only fail to teach the spike profile nor the glass thickness now required by the claim and actually teach away from thicknesses of greater than 0.5mm. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784